Citation Nr: 1230881	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-49 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to service connection for calcaneal spurs of the right foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to April 1996 and from July 2005 to December 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, October 2008, and May 2009 rating decisions.

The Board notes that an August 2011 supplemental statement of the case (SSOC) listed the issues on appeal as including entitlement to service connection for an eye condition and entitlement to service connection for a chest pain condition.  In the August 2012 Informal Hearing Presentation, the Veteran's representative indicated that these claims were not currently on appeal.  Specifically, the representative indicated that the Veteran was granted service connection for hypertension and coronary artery disease in an April 2010 rating decision and that this decision represented a full grant of the benefits sought on appeal with regard to the Veteran's claim for service connection for a chest pain condition.  In light of this statement, and as the claims file contains an August 2010 rating decision granting service connection for hypertension and coronary artery disease, the issue of entitlement to service connection for a chest pain condition is not currently on appeal before the Board.  With regard to the Veteran's eye condition claim, the representative argued in the August 2012 Informal Hearing Presentation that the Veteran did not actually appeal this issue, as the Veteran selected box 9b on his December 2009 substantive appeal and failed to list this issue.  As such, the issue of entitlement to service connection for an eye condition is also not currently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In December 2009, the Veteran submitted a substantive appeal with regard to the issues on appeal, in which he indicated that he did not wish to be scheduled for a hearing before a member of the Board.  In an April 2012 statement, the Veteran indicated that he changed his mind and would like to have a videoconference hearing before a member of the Board.  In the August 2012 Informal Hearing Presentation, the Veteran's representative indicated that this case needed to be remanded to afford the Veteran his requested hearing.  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As such, the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at his local RO.  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

